         Case 1:20-cv-09870-ER Document 18 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIGO INDUSTRIES, LLC,

                          Plaintiff,
                                                    20 Civ. 9870 (KPF)
                   -v.-
                                                          ORDER
KRAUS USA, INC., and NIKKI
WILLIAMS,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      At an initial pretrial conference in this matter on February 4, 2021, both

parties represented that this action is related to a case currently pending

before Judge Edgardo Ramos: Kraus USA, Inc., v. Magarik, No. 17 Civ. 6541

(ER). This matter was subsequently reassigned to Judge Ramos, who has

accepted the reassignment.

      SO ORDERED.

Dated:      February 5, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
